Reversing.
The Franklin Circuit Court sustained a special demurrer for the want of jurisdiction to the petitioners of the Commonwealth against several defendants, appellees herein, seeking to enforce statutory liens for the payment of social security or unemployment compensation taxes, and dismissed the petitions. Since the judgments, were rendered we have hold that the Franklin Circuit Court has jurisdiction of such suits even though the property is situated in another county. Commonwealth v. Reinhart Concrete Block Co., 292 Ky. 685,167 S.W.2d 817.
Upon the authority of that opinion, the several judgments are reversed.